NO. 011444 (_ _ _ _ _ _ _ _) TRN 



                                                                                         FILED IN
                                                                                  TII JUDICIAL
THE STATE OF TEXAS                                      §               IN THE 25911th COURT OF APPEALS
                                                                                                          EASTLAND, TEXAS
v.                                                      §               DISTRICT COURT
                                                                                 06/22/17 OF
                                                                                          11:38:03 AM
                                                                                                      SHERRY WILLIAMSON
LEON FLETCHER, JR.                                      §               JONES COUNTY, TEXAS
                                                                                       Clerk
SID: TX 05291905

                                             SENTENCING AGREEMENT

The Defendant waives and abandons all motions, pleadings and objections made before and during trial.

A SENTENCING AGREEMENT EXISTS IN THIS CAUSE AS FOLLOWS: Twenty (20) years TDCJ­
Institutional Division; $524 Court costs; Court appointed Attorney fees; Pre-Sentence and Post-Sentence
Investigation Reports Waived.

Defendant agrees to waive any right to a motion for new trial and appeal or to exptmge or seek nondisclosure of any
records related to any offenses included in this agreement.

Having been infonned of whatever right to pursue a motion for new trial and appeal may exist, and having agreed
to waive those rights, and after having consulted with my attorney, I hereby voluntarily, knowingly and intelligently
waive those rights in exchange for this sentencing agreement.

I, the Defendant, do swear or affirm that I voluntarily, knowingly, and intelligently make the foregoing waivers,
confe,,;on, allYeemen", and if apphcable, apphcarion fm ~mUty SU~

                                                        ~(WyJ . ~. Q/ ­
                                                        Defen dant, Leon Fletcher, Jr.




                                '. . 0/                          .


SUBSCRIBED             AN~ S~ORN TO by 'he Defend,,:' ~fo~e:~e
                                                             on            drJF:;;;:                                 flprU   , 2017.

                                      : --              L~y~en            isttict       Cle~r- . ­
                                                        Jones County,    exas


                                                                                                                              Deputy




                                                                          APR 1 9 2011

                                                                          o
                                                                         n./)   .'1 '   (
                                                                                            ... .
                                                                                             ~      ". ' .",,-   )


Waiver, Agre.emt"flt
The Court finds the Defendant voluntarily, knowingly and intelligently made the foregojng agreements and the
Court consents to and approves the foregoing waivers and consents to this agreement.

          agreed to assess punishment consistent with the agreement, the Court hereby finds that the Defendant
  ders ds the conse ences of waiving the right to a motion for new trial and appeal. The Defendant voluntarily,
1m win y d ' ellig tly waived such right. Said waiver is accepted by the Court.




Waiver, Agreement                                                                           PAGE 2
                                  NO. 011444 \ - - - - - - - - - - - - - - - 1 TRN 



TI::l:F: STATE 0 F TEXAS                                                               §                        IN THE 259TH JUDICu\L

v.                                                                                     §                        DISTRlCT COURT OF

LEON                                                                                   §                                                      TEXAS
   TX 05291905




            I, BROOKS H.          rIf'UJL.L_"-   Judge of the Trial Court, CERTIFY this criminal case:

              o
             o            is a                case, but matters were raised                                                             cd on befo.t:e truJ.! and not
                          wlt:hd:rav.rn or waived, and the Defendant has the
              o           IS a                                                                                                          Uete!lldalr1t   has   the   right of
                          appeal; or,
                          is a plea      case, lmd the Defe
                          the Defendant has waived the

DATED:                        2017


I have received a copy of this certification. I have also been infonned of my                          any appeal of this
criminal case, including any        to @e a pro se        for            renew              to Rule 68 of the Texas Rules ­
of AppeUate Procedure: I have been admonished that my atrorney must mail a copy of the court of
and opinion to my last known address and that I have           30     in which to @e a pro se
review in the Court of Criminal              Tex. R. App. P. 68.2 I                   if I wish to         this case and if
                                       to mfonn my appellate attorney, by written communication, of any change in the
address at which I am             living or any        in my current        unit. I understand       because of
deadlines, if I fail to timdy infonn my appellate attorney of any         ill my           I may lose the opportunity to
  e a pro ,re petition for              review.



Defendant
            address:

                  number:
                                                                                       Mailing address:
                                                                                       Fax number  any):
                                                                                                number:

                                             APR 1 9 2011 



                                  By _____
    defend aut in a criminal case has me right of appeal under these rules. The trial court shall enter a certification
        in every case in which it eDters a judgment of guilt or other                     order_ In a                       case -­ that is, a case in which a t11'1',"0{1~nt'<
                  or nolo contendere and the punishment did nor exceed the                                                          the prosecutor and
              a defendant may appeal          (A) those matters that were raised                                                       on before trial, or
the trial court's                                 RULE 0 .. APPEU..A1"1:; PR::O:::C~lW:::::U:::RE:::..:::::::~':l~:::L_____.____________________________________ .1
        taken from the    d~ant in Cause No.
                         of ~("'.'-!

This dOl::Ul1llent is attached     part of     cause nillil!J{=r
the 259th             Court of JONES County,